The Homestead Association had in its possession a sum of money to which two persons made claim. It seems to me that in depositing the sum in the registry of the Court as authorized by Act 123 of 1922, it was proceeding in literal compliance with the terms of that Act, which reads in part as follows: "* * * Whenever any person, firm, partnership, corporation, or association of persons shall be in possession of any money, which is claimed by two or more persons * * * (it) may deposit the same in the registry of the District Court having jurisdiction, and shall thereafter be relieved of all liability for the payment of said money on complying with the requirements hereinafter set out."
I can conceive of no situation to which the Act of 1922 more appropriately applies. The homestead was not obliged to determine the merits of the respective claims. It makes no difference what may have been the source of the funds in the hands of the homestead.
I respectfully dissent. *Page 198